Title: To George Washington from Burgess Ball, 28 July 1795
From: Ball, Burgess
To: Washington, George


          
            Dear sir,
            Bigg Spring near Leesburg [Va.] 28th of July 95.
          
          Having heard that you had return’d to Mount Vernon, I take the liberty of troubling you with this Scroll. My Wife being alarm’d at the Idea of going to Sea, we have declined that Excursion, and now intend going over the Ridge, purposing to spend a few Weeks at Bath (and probably as much at the Sweet Springs) and then travelling about on that side of the Mountain, unconfin’d to any Spott. I reciev’d a Letter from the Secretary of War a few days ago, informing me that my Place had been determin’d as less elegeble than others for an Arsinal—I must confess that I am rather pleas’d than otherwise, as I am confident I can appropriate the Property to much greater advantage for my Posterity.
          I am now daily exchanging my Early wheat @ 1 for 1½, and hope my Crop will turn out well.
          Can I venture to touch on Politics? I begg you’ll excuse me for so doing, as I am actuated by no Motives but what are perfectly pure, being uninfluenc’d by Party or Neighbourhood. Thus then, as far as I can form any Judgment, not only Anties (as generally term’d) but the best Federalists and friends to Government, are pointedly oppos’d to the Treaty, and, ’tho two thirds of the Senate have given their Assent to it, yet, I do think no one thing that cd be devised, wou’d meet with so universal an Opposition—We are

happy sir, (as all Classes say & acknowledge) that it was not agreeable to your directions, and we flatter ourselves that you never will concur with the Senate in a Matter so disagreeable to the People—Knowing your situation in Life excludes you from mixing with the Populace & thereby forming a Judgment of their Sentiments, induces me thus freely to write to you, and I hope you’ll excuse the freedom. That I am & ever was a true friend to Government everyone who knows me must be sensible of, and, that I ever was & will be attached to your person & Principles I hope I never have or can Err in—On you sir, we all look up to, and the present Crisis is perhaps as great as most which you’ve surmounted: Popularity, a common term, is a thing gain’d by the most underserving, but, the Will & Interest of the People must be your greatest Wish and ever has been your peculiar study—I do not think two thirds of the Senate have spoken their real Sentiments that is, of the People. As I mention’d before I am not influenc’d by Neighbourhood—No, I despise their general Politics, but in the present Case, they have the Advantage—I have seen & convers’d with Persons from different Counties & States, and I may say, not one man has ever attempted to Justify the Treaty. You sir, is possess’d of every Information pro & Con, and whatever desicion you make I doubt not will proceed from the purest Motives, & will ultimately redound to our Welfare. Fanny unites in wishing you & yours every filicity & I am Dear with real Esteem Yr mo: Obt Servt
          
            B: Ball
          
        